     Case: 1:18-cv-06156 Document #: 62 Filed: 03/01/21 Page 1 of 3 PageID #:1392




                               IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

GREAT WEST CASUALTY COMPANY,                                          )
                                                                      )
         Plaintiff,                                                   )       Case No. 2018 CV 06156
                                                                      )       Honorable Judge John Kness
         vs.                                                          )
                                                                      )
EVANS DELIVERY COMPANY, INC. d/b/a                                    )
LAND TRANSPORTATION, VIPER TRANS, INC.                                )
PREDRAG RADISAVLJEVIC, CYNTHIA KROFT,                                 )
MARK KROFT                                                            )
                                                                      )
         Defendants.                                                  )

                                   JOINT STIPULATION OF DISMISSAL

         GREAT WEST CASUALTY COMPANY (“Great West”) and EVANS DELIVERY

COMPANY, INC. d/b/a LAND TRANSPORTATION (“Evans”), VIPER TRANS, INC.

(“Viper”), PREDRAG RADISAVLJEVIC (“Predrag”), CYNTHIA KROFT, and MARK KROFT

(collectively (“Krofts”), hereby stipulate to dismissal of this lawsuit pursuant to Fed.R.Civ.P.

41(a)(1)(A)(ii).

         1.            Great West filed its Complaint for Declaratory Relief in this lawsuit on September

7, 2018, seeking a ruling on the application of insurance policies issued to Viper Trans, Inc. for

claims asserted by the Krofts against Evans. All claims involving Evans’ alleged liability have

been resolved, as have all claims regarding Evans right to coverage. The lawsuit before this Court

did not involve questions as to coverage provided to Viper and Predrag.

         2.            The Parties hereby stipulate that all claims asserted in this matter shall be dismissed

with prejudice and without costs, interest, or attorneys’ fees and without waiver of any claims not

asserted in this lawsuit.




4844-2388-3486.1   1
     Case: 1:18-cv-06156 Document #: 62 Filed: 03/01/21 Page 2 of 3 PageID #:1393




         3.            Great West, Evans, Viper, Predrag, and the Krofts hereby provide their stipulation

and notice to this Court of dismissal of this lawsuit, pursuant to Fed.R.Civ.P 41(a)(1)(A)(ii).

         4.            This dismissal does not pertain to any questions of coverage for Viper and Predrag,

nor to any issue as to the settlement efforts as to the asserted liability of Viper and Predrag as may

be raised in other litigation.



Dated: February 26, 2021                             Respectfully submitted,

                                                     /s/ Siobhan M. Murphy
                                                     Siobhan M. Murphy
                                                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                     550 W. Adams, Suite 300
                                                     Chicago, IL 60661
                                                     Ph: (312) 345-1718
                                                     Fax: (312) 345-1778
                                                     Siobhan.Murphy@lewisbrisbois.com
                                                     Attorneys for Plaintiff, Great West Casualty
                                                     Company


Dated: February 26, 2021                             James B. Walton
                                                     James B. Walton
                                                     GUNTY & McCARTHY
                                                     150 S. Wacker Drive, Suite 2500
                                                     Chicago, Illinois 60606
                                                     P: (312) 541-0022
                                                     F: (312) 541-0033
                                                     james.walton@guntymccarthy.com
                                                     Attorney for Defendant, Evans Delivery Company


Dated: February 26, 2021                             /s/ Bryan L. Bradley
                                                     Bryan L. Bradley
                                                     KENNETH J. ALLEN LAW GROUP, LLC
                                                     3700 E. Lincoln Highway
                                                     Merrillville, IN 46410
                                                     Ph: (219) 736-6292
                                                     blb@Allen.law
                                                     Attorneys for Defendant, Mark & Cynthia Kroft


4844-2388-3486.1   2
     Case: 1:18-cv-06156 Document #: 62 Filed: 03/01/21 Page 3 of 3 PageID #:1394




Dated: February 26, 2021               /s/ Michael T. Terwillinger
                                       Michael T. Terwillinger
                                       WHITTEN LAW OFFICE
                                       450 Vale Park Road
                                       Valparaiso, IN 46385
                                       Ph: (219) 531-6719
                                       mtwillinger@indycounsel.com
                                       Attorneys for Defendant, Viper Trans, Inc. and
                                       Predrag Rodisavljevic




4844-2388-3486.1   3
